Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial office action that has been issued in response to patent application 16/693,029 filed on 11/22/2019. Claims 1-14, as originally filed, are currently pending and have been considered below. Claim 1, 10, 11 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) are submitted on 06/10/2019 and 06/14/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Since an English language translation of Application No. KR10-2019-0016291 has not been made of record, the Examiner notes that prior art references with filing date or publication date prior to the instant Application’s filing date of 10/15/2018 are considered applicable prior art references.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to an inference device … comprising a processor, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites an inference device for using spiking neural network. Each of the following limitation(s):     
… to perform an inference operation after a predetermined time from an operating time point of the spiking neural network 

as drafted, under its broadest reasonable interpretation, covers mental processes corresponding to evaluation and judgement). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “An inference device using a spiking neural network”, “a processor which outputs a result corresponding to input data using the spiking neural network including a plurality of artificial neurons, for inference”, and “a memory which stores instructions executable by the processor”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Therefore, these additional elements do not amount to significantly more. The claim is not patentable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-11, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruckauer et al. (US 20180121802 A1)
Regarding Claim 1,
Ruckauer et al. teaches an inference method using a spiking neural network, performed by a computing device including a processor, comprising (FIG. 7 and Para. [0136], “Referring to FIG. 7, a method of converting an ANN to an SNN performed by a processor included in a conversion apparatus is illustrated” teaches a method utilizing an spiking neural network (SNN) that is performed by a processor in a conversion apparatus (corresponds to computing device)).
inputting an input signal to the spiking neural network, the spiking neural network including a plurality of layers (Ruckauer et al., Para. [0059], “The SNN is suitable for processing event-based inputs from dynamic vision sensors. However, event-based data sets for training the SNN are restricted. Thus, when a first layer included in the SNN receives an analog input signal and calculates a spike from the analog input signal, the availability of the SNN may improve. In this aspect, analog input signals may be input into an input layer of the SNN, and the input layer may perform an event-based operation” teaches a SNN (corresponds to spiking neural network) receiving an analog input signal. FIG. 1 and Para. [0036], “In this aspect, the SNN 120 is a neural network that operates based on an event” teaches a SNN with a plurality of layers).
outputting an output spike based on the input signal (Ruckauer et al., Para. [0015], “An input layer included in the SNN may determine membrane potentials of artificial neurons included in the input layer from analog input data to be recognized by using the SNN, determine whether a new spike is generated and an artificial neuron to be used for outputting the new spike based on the determined membrane potentials and a predetermined threshold, and output the new spike via the determined artificial neuron” teaches outputting the new spoke based in the analog input data in the input layer). 
determining a result corresponding to the input signal based on the output spike (Ruckauer et al., Para. [0045], “In the SNN, a driving operation may be divided into time steps dt ϵN, and an input signal may be assumed as being suggested in TϵN time steps. An artificial neuron in the layer l has a membrane potential Vi l(t)ϵR + which is determined based on a time-varying input signal zi l(t). In a case in which a current membrane potential Vi l(t) is increased to be greater than a threshold τϵR + by the input signal zi l(t), the membrane potential may be reset and a spike may be generated” teaches determining a membrane potential (corresponds to the result) corresponding to a time-varying input signal from the spike generated).
wherein the spiking neural network is generated based on a pre-learned analog-valued neural network (ANN) (Ruckauer et al., FIG. 1 and Para. [0005], “According to an aspect of an exemplary embodiment, there is provided a method for converting an analog neural network (ANN) to a spiking neural network (SNN), the method including normalizing first parameters of a trained ANN based on a reference activation that is determined based on a predetermined proximity with respect to a maximum activation of artificial neurons included in the ANN, and determining second parameters of an SNN based on the normalized first parameters” teaches converting (corresponds to generating) a spiking neural network based on a trained analog neural network (corresponds to a pre-learned ANN)).
Regarding Claim 2,
Ruckauer et al. teaches the inference method according to claim 1, 
wherein the spiking neural network is generated by forming a structure of the spiking neural network including a plurality of artificial neurons based on a structure of the pre-learned ANN including a plurality of nodes, determining parameters of the spiking neural network based on parameters of the ANN, and combining the parameters and the structure of the spiking neural network (Ruckauer et al., FIG. 1 and Para. [0043], “An ANN-to-SNN conversion may be performed by matching activations of artificial neurons included in the ANN with firing rates of artificial neurons included in the SNN. In the ANN, the activations of the artificial neurons are time-independent” generating a spiking neural network structure that includes artificial neuron based on the structure of the ANN with artificial neurons (corresponds to a plurality of nodes). Para. [0038], “Thus, by determining second parameters 121 of the SNN 120 by using the first parameters 111 of the ANN 110 which has been trained to have a high performance, the SNN 120 may be trained indirectly and the recognition accuracy of the SNN 120 may improve.” teaches determining second parameters of the SNN based on the first parameters of the ANN. FIG. 1 teaches the combination of the parameters and the structure to form the converted SNN).
Regarding Claim 4,
Ruckauer et al. teaches the inference method according to claim 1, 
wherein the artificial neuron of the spiking neural network is configured such that charge of the membrane potential is initiated based on a preset value before the input signal is received (Ruckauer et al., Para. [0013], “A current membrane potential of an artificial neuron included in the SNN may decrease by a predetermined threshold when a spike is output from the artificial neuron as the current membrane potential exceeds the predetermined threshold” teaches the membrane potential of an artificial neuron of the SNN initiated based on a predetermined threshold (corresponds to a preset value)).
Regarding Claim 5,
Ruckauer et al. teaches the inference method according to claim 4, 
wherein the preset membrane potential value is set based on the input signal and a threshold (Ruckauer et al., Para. [0013], “A current membrane potential of an artificial neuron included in the SNN may decrease by a predetermined threshold when a spike is output from the artificial neuron as the current membrane potential exceeds the predetermined threshold” teaches the preset membrane potential is based on a predetermined threshold. Para. [0015], “An input layer included in the SNN may determine membrane potentials of artificial neurons included in the input layer from analog input data to be recognized by using the SNN” teaches the preset membrane potential is based on the analog input data (corresponds to the input signal)).
Regarding Claim 6,
Ruckauer et al. teaches the inference method according to claim 1, 
wherein the determining the result comprises determining the result corresponding to the input signal after a predetermined time from an operating time point of the spiking neural network (Ruckauer et al., Para. [0144], “A pooling layer included in the SNN may transmit, to a layer subsequent to the pooling layer, a spike received from an artificial neuron having a greatest firing rate from among a plurality of artificial neurons included in a layer previous to the pooling layer. In this aspect, the firing rate may be determined by performing any one or more of estimating a membrane potential of the corresponding artificial neuron that increases when a reception signal is received via an input synapse and decreases exponentially over time, counting spikes output from the corresponding artificial neuron within a predetermined time window, counting accumulated spikes output from the corresponding artificial neuron, and/or measuring a time interval between spikes output from the corresponding artificial neuron” teaches determining firing rate (corresponds to the result) based on the reception signal is received (corresponds to input signal) at a time interval between the spikes output from the corresponding artificial neuron (corresponds to after a predetermined time) of the SNN).
Regarding Claim 7,
Ruckauer et al. teaches the inference method according to claim 6, 
wherein the determining the result comprises filtering output spikes of the spiking neural network within the predetermined time from a time point at which the spiking neural network receives the input signal, and using output spikes after the predetermined time (Ruckauer et al., Para. [0143], “Further, an output layer included in the SNN may determine an artificial neuron to be configured to output a spike based on current membrane potentials of artificial neurons included in the output layer obtained at a predetermined timing, and then output the spike via the determined artificial neuron. In this example, the output layer may calculate a result value obtained by applying a softmax function to the current membrane potentials of the artificial neurons, and determine an artificial neuron having a greatest value as being configured to output the spike” teaches determining the result comprising output spikes of the SNN that are used after obtaining at a predetermined timing. Para. [0144], “A pooling layer included in the SNN may transmit, to a layer subsequent to the pooling layer, a spike received from an artificial neuron having a greatest firing rate from among a plurality of artificial neurons included in a layer previous to the pooling layer. In this aspect, the firing rate may be determined by performing any one or more of estimating a membrane potential of the corresponding artificial neuron that increases when a reception signal is received via an input synapse and decreases exponentially over time, counting spikes output from the corresponding artificial neuron within a predetermined time window, counting accumulated spikes output from the corresponding artificial neuron, and/or measuring a time interval between spikes output from the corresponding artificial neuron” teaches determining firing rate (corresponds to the result) based on the reception signal is received (corresponds to input signal) within a predetermine time window (corresponds to the predetermined time from an operating time point) of the SNN).
Regarding Claim 8,
Ruckauer et al. teaches the inference method according to claim 6, 
wherein the predetermined time is set to a later time than a time point at which a ratio of an average firing rate (N(t)) of the spiking neural network and an average output value of the ANN corresponding to the spiking neural network is maximum (Ruckauer et al., Para. [0066], “Thus , an average firing rate of artificial neurons included in the first hidden layer of the SNN that corresponds to the activation of the ANN as expressed in Equation 8 may be reduced by an error term that disappears when the simulation time T increases . Such an error is a simple artifact of estimating the firing rate by sampling discrete spikes from the membrane potential” teaches the average firing rate (r(T)) (corresponds to (N(t))) of the SNN after a simulation time T (corresponds to predetermined time). Para. [0005], “there is provided a method for converting an analog neural network (ANN) to a spiking neural network (SNN), the method including normalizing first parameters of a trained ANN based on a reference activation that is determined based on a predetermined proximity with respect to a maximum activation of artificial neurons included in the ANN, and determining second parameters of an SNN based on the normalized first parameters” teaches determining a maximum activation (corresponds to the average output) in the ANN for the conversion to a SNN is maximum).
Regarding Claim 9,
Ruckauer et al. teaches the inference method according to claim 8, 
wherein the predetermined time is further set to an earlier time than a time point at which the spiking neural network having the artificial neuron for which the predetermined value for initiating the charge of the membrane potential is preset is at maximum performance, or a time point at which the spiking neural network having the artificial neuron for which the predetermined value for initiating the charge of the membrane potential is not preset is at maximum performance (Para. [0143], “Further, an output layer included in the SNN may determine an artificial neuron to be configured to output a spike based on current membrane potentials of artificial neurons included in the output layer obtained at a predetermined timing, and then output the spike via the determined artificial neuron. In this example, the output layer may calculate a result value obtained by applying a softmax function to the current membrane potentials of the artificial neurons, and determine an artificial neuron having a greatest value as being configured to output the spike. A threshold to output a spike may not be set for the artificial neurons included in the output layer” teaches a predetermined time the SNN have artificial neuron having a greatest value as being configured to output the spike (corresponds to at maximum performance) for which the result value (corresponds to the predetermined value) obtained by applying the softmax function to the membrane potential).
Regarding Claim 10,
Ruckauer et al. teaches a non-transitory computer-readable recording medium having stored thereon computer-readable program instructions executable by a computer, to cause a processor of the computer to perform a method using a spiking neural network, the instructions when executed by the processor causing the processor to perform steps comprising (Para. [0156], “The above-described exemplary embodiments may be recorded in non-transitory computer-readable media that include program instructions to implement various operations which may be performed by a computer. The media may also include, alone or in combination with the program instructions, data files, data structures, and the like” teaches a non-transitory computer-readable media that includes program instructions performed by a computer. FIG. 7 and Para. [0152], “The processor 720 may execute the at least one instruction stored in the memory 710. The processor 720 may recognize the input data by using the SNN” teaches a processor of the computer).
inputting an input signal to the spiking neural network, the spiking neural network including a plurality of layers (Ruckauer et al., Para. [0059], “The SNN is suitable for processing event-based inputs from dynamic vision sensors. However, event-based data sets for training the SNN are restricted. Thus, when a first layer included in the SNN receives an analog input signal and calculates a spike from the analog input signal, the availability of the SNN may improve. In this aspect, analog input signals may be input into an input layer of the SNN, and the input layer may perform an event-based operation” teaches a SNN (corresponds to spiking neural network) receiving an analog input signal. FIG. 1 and Para. [0036], “In this aspect, the SNN 120 is a neural network that operates based on an event” teaches a SNN with a plurality of layers).
outputting an output spike based on the input signal (Ruckauer et al., Para. [0015], “An input layer included in the SNN may determine membrane potentials of artificial neurons included in the input layer from analog input data to be recognized by using the SNN, determine whether a new spike is generated and an artificial neuron to be used for outputting the new spike based on the determined membrane potentials and a predetermined threshold, and output the new spike via the determined artificial neuron” teaches outputting the new spoke based in the analog input data in the input layer).
determining a result corresponding to the input signal based on the output spike (Ruckauer et al., Para. [0045], “In the SNN, a driving operation may be divided into time steps dt ϵN, and an input signal may be assumed as being suggested in TϵN time steps. An artificial neuron in the layer l has a membrane potential Vi l(t)ϵR + which is determined based on a time-varying input signal zi l(t). In a case in which a current membrane potential Vi l(t) is increased to be greater than a threshold τϵR + by the input signal zi l(t), the membrane potential may be reset and a spike may be generated” teaches determining a membrane potential (corresponds to the result) corresponding to a time-varying input signal from the spike generated). 
wherein the spiking neural network is generated based on a pre-learned analog-valued neural network (ANN) (Ruckauer et al., FIG. 1 and Para. [0005], “According to an aspect of an exemplary embodiment, there is provided a method for converting an analog neural network (ANN) to a spiking neural network (SNN), the method including normalizing first parameters of a trained ANN based on a reference activation that is determined based on a predetermined proximity with respect to a maximum activation of artificial neurons included in the ANN, and determining second parameters of an SNN based on the normalized first parameters” teaches converting (corresponds to generating) a spiking neural network based on a trained analog neural network (corresponds to a pre-learned ANN)).
Regarding Claim 11,
Ruckauer et al. teaches an inference device using a spiking neural network, comprising: a processor which outputs a result corresponding to input data using the spiking neural network including a plurality of artificial neurons, for inference; and a memory which stores instructions executable by the processor (Para. [0017], “According to another aspect of an exemplary embodiment, there is also provided a recognition apparatus including a processor configured to recognize input data by using an SNN, and a memory including at least one instruction that is executable by the processor. An output layer included in the SNN may be configured to determine an artificial neuron to be used for outputting a spike based on current membrane potentials of artificial neurons included in the output layer obtained at a predetermined timing, and to output the spike via the determined artificial neuron” teaches an apparatus (corresponds to an inference device), that utilizes an SNN. The apparatus including a processor outputs a spike (corresponds to the output result) based on the recognized input data. The apparatus also includes a memory including instructions executable by the processor).
Regarding Claim 13,
Ruckauer et al. teaches the inference device according to claim 11, 
wherein the artificial neuron of the spiking neural network is configured such that charge of the membrane potential is initiated based on a preset value before the input data is received (Ruckauer et al., Para. [0013], “A current membrane potential of an artificial neuron included in the SNN may decrease by a predetermined threshold when a spike is output from the artificial neuron as the current membrane potential exceeds the predetermined threshold” teaches the membrane potential of an artificial neuron of the SNN initiated based on a predetermined threshold (corresponds to a preset value)).
Regarding Claim 14,
Ruckauer et al. teaches the inference device according to claim 11, 
wherein the processor is further configured to perform an inference operation after a predetermined time from an operating time point of the spiking neural network (Ruckauer et al., FIG. 7 and Para. [0152], “The processor 720 may execute the at least one instruction stored in the memory 710. The processor 720 may recognize the input data by using the SNN” teaches a processor. Para. [0106], “A maximum firing rate rmax in each layer may be monitored during inference. Firing rates of artificial neurons are to be less than a maximum firing rate rlim=1/dt by a margin ρ. In this example, weights may increase by a common factor. The weights may not need to be retrained, and may be just rescaled during inference” teaches performance of an inference operation. Para. [0144], “A pooling layer included in the SNN may transmit, to a layer subsequent to the pooling layer, a spike received from an artificial neuron having a greatest firing rate from among a plurality of artificial neurons included in a layer previous to the pooling layer. In this aspect, the firing rate may be determined by performing any one or more of estimating a membrane potential of the corresponding artificial neuron that increases when a reception signal is received via an input synapse and decreases exponentially over time, counting spikes output from the corresponding artificial neuron within a predetermined time window, counting accumulated spikes output from the corresponding artificial neuron, and/or measuring a time interval between spikes output from the corresponding artificial neuron” teaches a time interval between the spikes output from the corresponding artificial neuron (corresponds to after a predetermined time) of the SNN).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ruckauer et al. in view of Panda et al. (“Unsupervised Regenerative Learning of Hierarchical Features in Spiking Deep Networks for Object Recognition”)
Regarding Claim 3,
Ruckauer et al. teaches the inference method according to claim 1, 
Ruckauer et al. does not appear to explicitly teach wherein an artificial neuron of the spiking neural network has a negative membrane potential when a weighted sum of inputs is a negative value
However, Panda et al., teaches wherein an artificial neuron of the spiking neural network has a negative membrane potential when a weighted sum of inputs is a negative value (Panda et al., Fig. 3 and Section III.B Pg. 301, “The learning problem for spiking neurons is illustrated in Fig. 3. There is a spiking neuron that receives input spike trains through n synaptic connections” teaches a neuron (corresponds to artificial neuron) of a spiking neural network. Section III.B Pg. 302, “the input synaptic current was given by the weighed summation of spike inputs” teaches the input synaptic being a weight sum of input. Section III.B Pg. 302, “The learning rule follows the gradient descent optimization where the weights are adjusted depending upon the gradient of cost w.r.t the weights. Note that the sign of the corresponding synaptic weight as determined by the algorithm can be either positive (excitatory) or negative (inhibitory) leading to a corresponding increase or decrease in membrane potential of the neuron” teaches when the synaptic weight (corresponds to weight sum of inputs) is a negative, the membrane potential of the neuron decreases (corresponds to a negative membrane potential)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have an artificial neuron of the spiking neural network consist of a negative membrane potential when a weighted sum of inputs is a negative value. The motivation to so demonstrates comparable classification accuracy with state-of-the-art results, comparable classification accuracy with state-of-the-art results, and improved accuracy on CIFAR-lO (Panda et al., Conclusion, “Our experiments on the MNIST and CIFAR -10 dataset demonstrate comparable classification accuracy with state-of-the-art results. Also, the sparsity in representations introduced with regenerative learning suggests overall power savings in the learning process which generally takes up a significant part of the time the network is used. Finally, the SpikeCNN system developed with our proposed learning with the current initialized parameters is in its first generation, and we expect its accuracy on CIFAR-lO to improve as we gain experience with the method and tune the network for better parameters”).
Regarding Claim 12,
Ruckauer et al. teaches the inference device according to claim 11, 
Ruckauer et al. does not appear to explicitly teach wherein an artificial neuron of the spiking neural network is configured to have a negative membrane potential when a weighted sum of inputs is a negative value
However, Panda et al., teaches wherein an artificial neuron of the spiking neural network is configured to have a negative membrane potential when a weighted sum of inputs is a negative value (Panda et al., Fig. 3 and Section III.B Pg. 301, “The learning problem for spiking neurons is illustrated in Fig. 3. There is a spiking neuron that receives input spike trains through n synaptic connections” teaches a neuron (corresponds to artificial neuron) of a spiking neural network. Section III.B Pg. 302, “the input synaptic current was given by the weighed summation of spike inputs” teaches the input synaptic being a weight sum of input. Section III.B Pg. 302, “The learning rule follows the gradient descent optimization where the weights are adjusted depending upon the gradient of cost w.r.t the weights. Note that the sign of the corresponding synaptic weight as determined by the algorithm can be either positive (excitatory) or negative (inhibitory) leading to a corresponding increase or decrease in membrane potential of the neuron” teaches when the synaptic weight (corresponds to weight sum of inputs) is a negative, the membrane potential of the neuron decreases (corresponds to a negative membrane potential)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have an artificial neuron of the spiking neural network consist of a negative membrane potential when a weighted sum of inputs is a negative value. The motivation to so demonstrates comparable classification accuracy with state-of-the-art results, comparable classification accuracy with state-of-the-art results, and improved accuracy on CIFAR-lO (Panda et al., Conclusion, “Our experiments on the MNIST and CIFAR -10 dataset demonstrate comparable classification accuracy with state-of-the-art results. Also, the sparsity in representations introduced with regenerative learning suggests overall power savings in the learning process which generally takes up a significant part of the time the network is used. Finally, the SpikeCNN system developed with our proposed learning with the current initialized parameters is in its first generation, and we expect its accuracy on CIFAR-lO to improve as we gain experience with the method and tune the network for better parameters”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TRONG NGUYEN/
Examiner, Art Unit 2125   

/BRIAN M SMITH/Primary Examiner, Art Unit 2122